Judgment, Supreme Court, New York County (George Roberts, J., at plea; Charles Solomon, J., at sentence), rendered November 26, 1996, convicting defendant of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The sentencing court properly imposed an enhanced sentence and refused to allow defendant to withdraw his plea of guilty. The record supports the court’s finding that defendant had intentionally misrepresented himself to be a first felony offender (see, People v Smith, 223 AD2d 465, lv denied 88 NY2d 854), and violated the conditions of the unambiguous plea agreement. We perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.